Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy
To: Adams, John Quincy,Quincy, Josiah, III


            
               
               (Copy)October 4th 1826
            
            Mortgage, J Q Adams to Executors.Know all men by these Presents that I John Quincy Adams of Boston in the County of Suffolk Esquire in consideration of the sum of one dollar paid me by the said John Quincy Adams and Josiah Quincy Executors of the last Will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws the receipt whereof I do hereby acknowledge and for the fulfilment of the dispositions and directions of the said last Will and testament have sold conveyed and confirmed and hereby do sell convey and confirm to them the said Executors the Homestead estate of the said John Adams lying on both sides of the antient County road from Boston to Plymouth containing Ninety five Acres two quarters and one rod of land more or less with the Mansion house Gardens and buildings thereon situated.To have & to hold to them the said Executors and their Successors administrators of the said last Will and testament and to their Assigns forever.Provided that if the said John Quincy Adams shall on the twenty eighth day of July next pay or cause to be paid for and in behalf of said Executors the sum of Three thousand dollars to Abigail Smith Adams oldest daughter of Thomas Boylston Adams being a portion bequeathed to her by the said last Will and testament payable to her on the said day when she will if living attain the age of Twenty one years or in case of her decease to her legal representative. And if the said John Quincy Adams shall on the eighth day of February One thousand eight hundred and twenty nine pay or cause to be paid to Elizabeth Coombs Adams second daughter of the said Thomas Boylston the sum of Three thousand dollars being a portion bequeathed to her by the said last Will and Testament payable to her on that day when she will if living attain the age of Twenty one years; or in case of her decease to her legal representative then this deed of Mortgage together with so much of a Bond bearing even date herewith given by me to the said Executors as secures the payment of the two portions above mentioned to Abigail Smith Adams and Elizabeth Coombs Adams and interest on the same as in the said bond set forth shall be null and void, otherwise to abide in full force.Witness my hand and seal at Quincy this fourth day of October in the year of our Lord One thousand eight hundred and twenty six.
            
            Signed sealed and delivered}(Signed)J. Q. Adams [Seal]in presence of Thomas B AdamsJohn Adams.
            
            Norfolk ss. Quincy October 4th 1826. Then the within named John Quincy Adams acknowledged the within Instrument to be his free Act & deed.Coram Thomas B. Adams Jus Pacis(Copy of the Endorsements)Numbers in red ink 36. in black ink 62 1/2.Mortgage J. Q. Adams to Adams & Quincy Exors.Recd. Oct 4. 1826.Dedham October 4—1826 Received and Entered with Norfolk Records Lib 78 folo. 309Per Enos Foord. Reg.(Copy)Mortgage J Q. Adams to Executors.Know all men by these Presents that I John Quincy Adams of Boston in the County of Suffolk Esquire in consideration of the sum of One dollar paid me by the said John Quincy Adams and Josiah Quincy Executors of the last Will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws the receipt whereof I do hereby acknowledge and for the fulfilment of the dispositions and directions of the said last Will and testament have sold conveyed and confirmed and do hereby sell convey and confirm to them the said Executors Two dwelling houses, at the corner of Nassau street and Boylston street in Boston conditioned for the payment of the devises to Thomas Boylston Adams junior and Isaac Hull Adams.To have and to hold to them the said Executors and their Successors Administrators of the said last Will and testament and to their Assigns forever.Provided that if the said John Quincy Adams shall on the third day of August 1830. pay or cause to be paid for and in behalf of the said Executors the sum of Three thousand dollars to Thomas Boylston Adams Jun oldest Son of Thomas Boylston Adams being a portion bequeathed to him by the said last will and testament payable to him on the said day when he will attain if living the age of  Twenty one years; or in case of his decease to his legal representative. And if the said John Quincy Adams shall on the twenty fifth day of May One thousand eight hundred and thirty four pay or cause to be paid for and in behalf of the said Executors the sum of Three thousand dollars to Isaac Hull Adams Second Son of Thomas Boylston Adams, being a portion bequeathed to him by the said last will and testament payable to him on the said day when he will if living attain the age of Twenty one years, or in case of his decease to his legal representative; then this deed of Mortgage together with so much of a Bond bearing even date herewith given by me to the said Executors as secures the payment of the two portions above mentioned to Thomas Boylston Adams Jun; and Isaac Hull Adams and interest on the same as in the said bond set forth shall be null and void; otherwise to abide in full force.Witness my hand and seal at Quincy this fourth day of October in the year of our Lord One thousand eight hundred & twenty six.
            
            
            Signed sealed & delivered}(Signed)J. Q. Adams [Seal]in presence of Thomas B AdamsJohn Adams.
            
            (Copy of the Acknowledgment endorsed)Norfolk ss. Quincy October 4th 1826. Then the within named John Quincy Adams acknowledged the within Instrument to be his free Act and deed.Coram Thomas B Adams. Jus Pacis.(Copy of the Endorsements.)Boston October 5. 1826. Recd and entered with Suffolk Deeds. Lib 313. fol 133.Per Henry Alline. Reg.Numbered in black ink 133Adams to Adams Execrs.Recd. 5. Oct. 1826.Pd by J. Q. $1.(Copy)Mortgage J. Q. Adams to Executors.Know all men by these Presents that I John Quincy Adams of Boston in the County of Suffolk Esquire in consideration of the sum of One dollar paid me by the said John Quincy Adams and Josiah Quincy Executors of the last Will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws the receipt whereof I do hereby acknowledge and for the fulfilment of the dispositions and directions of the said last Will and testament have sold conveyed and confirmed and hereby do sell convey and confirm to them the said Executors a Brick dwelling house and Store in Court street Boston conditioned for the payment of the devises to John Quincy Adams Junior and Joseph Harrod Adams.To have and to hold to them the said Executors and their Successors Administrators of the said last Will & testament and to their Assigns forever.Provided that if the said John Quincy Adams shall on the fourteenth day of December in the year of our Lord One thousand eight hundred and thirty six pay or cause to be paid for and in behalf of the said Executors the sum of Three thousand dollars to John Quincy Adams Junior third son of Thomas Boylston being a portion bequeathed to him by the said last Will and testament payable to him on the said day when he will if living attain the age of Twenty one years or in case of his decease to his legal representative. And if the said John Quincy Adams shall on the fifteenth day of December in the year One thousand eight hundred and thirty eight pay or cause to  be paid for and in behalf of the said Executors the sum of three thousand dollars to Joseph Harrod Adams fourth son of Thomas Boylston being a portion bequeathed to him by the said last Will and testament payable to him on the said day when he will if living attain the age of Twenty one years or in case of his decease to his legal representative, then this Deed of Mortgage together with so much of a Bond bearing even date herewith, given by me to the said Executors as secures the payment of the two portions above mentioned to John Quincy Adams Jun: and to Joseph Harrod Adams and interest on the same as in the said Bond set forth, shall be null and void; otherwise to abide in full forceWitness my hand and seal at Quincy this fourth day of October in the year of our Lord One thousand eight hundred & twenty six.
            
            
            Signed sealed & delivered}(Signed)J. Q. Adams. [Seal].in presence of Thomas B AdamsJohn Adams
            
            (Copy of the Acknowledgment endorsed)Norfolk. ss. Quincy October 4th. 1826. Then the within named John Quincy Adams acknowledged the within Instrument to be his free Act and deedCoram Thomas B Adams Jus Pacis.(Copy of the Endorsements)Boston October 5. 1826. Recd & entered with Suffolk Deeds Lib 313 fol 132.Per Henry Alline Reg.Numbered in black ink 132.Adams to Adams Execors.Recd. 5. Oct. 1826.Pd by J. Q. $1.(Copy)Mortgage J. Q. Adams to Executors.Know all men by these Presents that I John Quincy Adams of Boston in the County of Suffolk Esquire in consideration of the sum of One Dollar paid me by the said John Quincy Adams and Josiah Quincy Executors of the last Will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws the receipt whereof I do hereby acknowledge and for the fulfilment of the dispositions and directions of the said last Will & testament have sold conveyed and confirmed and hereby do sell convey and confirm to them the said Executors the entire farm belonging to me situate at the foot of Penns hill with the buildings thereon being the same estate conveyed to me for the consideration of twelve thousand eight hundred and twelve dollars by my Fathers deed dated the 8th. day of August 1803. Recorded among the Norfolk County deeds Lib 21. fol 32.To have and to hold to them the said Executors and their successors administrators of the said last Will and testament and to their Assigns forever.Provided that if the said John Quincy Adams his heirs Executors or Administrators shall during the life of the said Thomas Boylston Adams, on the first days of January, April, July and October of every year pay or cause to be paid for and in behalf of the said Executors in the manner directed by the said last Will lawful interest on the sum of Three thousand dollars devised to him by the said last Will and testament, and on the decease of the said Thomas Boylston Adams shall pay the said sum of three thousand dollars in equal portions between his then surviving children conformably to the directions of the said last Will then this Deed of Mortgage together with so much of a Bond bearing even date herewith given by me to the said Executors as secures the payment of the said devise to the said Thomas Boylston Adams and interest on the same as in the said Bond set forth shall be null and void otherwise to abide in full force.Witness my hand and seal at Quincy this fourth day of October in the year of our Lord one thousand eight hundred and twenty six.Signed sealed & delivered}(Signed)J. Q. Adams [Seal].in presence of Thomas B AdamsJohn Adams.(Copy of the Acknowledgment endorsed)Norfolk ss. Quincy October 4th. 1826. Then the within named John Quincy Adams acknowledged the within Instrument to be his free Act and deed.Coram Thomas B Adams Jus Pacis.(Copy of the Endorsements)Numbers in red ink 37. in black ink 62 1/2.MortgageAdams to Adams et al Ex’orsRecd. Oct 4—1826.Dedham October 4. 1826. Received and Entered with Norfolk Records Lib 78 fol 310.Per Enos Foord. Reg.
            
               
            
            
         